Dismissed and Opinion filed February 20, 2003








Dismissed and Opinion filed February 20, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-02-00761-CV
____________
 
DOV
AVNI KAMINETZKY, Appellant
 
V.
 
CHOICE ACQUISITIONS NO.
FOUR, INC., ET AL., Appellees
 

 
On
Appeal from the 113th District Court
Harris
County, Texas
Trial
Court Cause No. 99-44482
 

 
M
E M O R A N D U M   O P I N I O N
The notice of appeal asserts that appellant is appealing from
two summary judgments allegedly granted in favor of Michael Haikin
and Marand Sales Company.  The record contains no summary judgment
orders in favor of these two parties. 
The notice of appeal mentions a Nunc Pro Tunc Order signed on March 5, 2002, which is included in
the record, but it amends and supersedes two previous orders of dismissal
concerning other parties.  Appellant=s notice of appeal, filed on June 18,
2002, does not state that appellant is appealing from the March 5, 2002,
order.  




The notice of appeal must be filed within thirty days after
the judgment is signed when appellant has not filed a timely motion for new
trial, motion to modify the judgment, motion to reinstate, or request for
findings of fact and conclusion of law.  See
Tex. R. App. P. 26.1  When appellant
has filed a timely motion for new trial, motion to modify the judgment, motion
to reinstate, or request for findings of fact and conclusion of law, the notice
of appeal must be filed within ninety days after the date the judgment is
signed. See Tex. R. App. P. 26.1(a).
On January 9, 2003, this court issued an order advising
appellant that the record did not contain the summary judgment orders specified
in the notice of appeal as the orders from which appellant intended to
appeal.  The order further advised
appellant that, if appellant intended to appeal from the March 5, 2002, Nunc Pro Tunc order, the notice
of appeal was untimely filed.  Because we
were unable to determine which order or orders were being appealed, or whether
this court had jurisdiction, we directed appellant to file a response on or
before February 10, 2003, establishing this court=s jurisdiction or the appeal would be
dismissed for lack of jurisdiction.  On
February 13, 2003, appellant filed a response to this court=s order agreeing that dismissal for
lack of jurisdiction is proper.  
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Opinion
filed February 20, 2003.
Panel consists of Justices
Anderson, Seymore, and Guzman.